                                                                                  FILED
                                                                                NOV 1 6 2020
                                                                             PETERA MOORE, JR., CLERK
                                                                              US DISmOURT, EDNC
                                                                            BY _~'-=1-L--DEP CU(

                    UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         SOUTHERN DIVISION

                               No. J: 2..0   -mj -\~µ-cz:J"'
UNITED STATES OF AMERICA                     )
                                             )
             v.                              )   CRIMINAL INFORMATION
                                             )
NELDAABIGIL VILLARREAL                       )



The United States Attorney charges that:

                                      Count One

      On or about October 14, 2020, in the Eastern District of North Carolina, at

Marine Corps Base, Camp Lejeune, the Defendant, NELDA ABIGIL VILLARREAL,

did knowingly, willfully, and unlawfully steal and purloin the goods and property of

the United States, such property having a value of less than $1,000.00, in violation

of Title 18, United States Code, Section 641.

                                      Count Two

   On or about October 14, 2020, in the Eastern District of North Carolina, at Marine

Corps Base, Camp Lejeune, a place within the special maritime and territorial

jurisdiction of the United States, the Defendant, NELDAABIGIL VILLARREAL, did

willfully conceal goods and merchandise of a store without authority, without having

purchased the goods, and while still on the premises of the store, in violation of North




         Case 7:20-mj-01302-RJ Document 1 Filed 11/16/20 Page 1 of 2
Carolina General Statute Section 14-72.1, as assimilated by Title 18, United States

Code, Section 13.



                                       ROBERT J . HIGDON, JR.
                                       United States Attorney



                                       By:J.1!;:f}tliti1~Ji
                                          Special Assistant U.S. Attorney
                                          Criminal Division




        Case 7:20-mj-01302-RJ Document 1 Filed 11/16/20 Page 2 of 2
